—Order, Supreme Court, New York County (Charles Ramos, J.), entered August 8, 1996, which granted plaintiffs motion for a preliminary injunction, unanimously affirmed, with costs.
The IAS Court did not, contrary to defendant bank’s contention, attach property in Amman, Jordan pursuant to CPLR 6202. While it appears that the money in the subject account was transferred by the individual defendant, plaintiffs father, from an account at a branch of the bank here to an account in Jordan, the court simply directed the bank, which engages in business in this State and is clearly subject to its jurisdiction, to refrain from paying out funds that are currently in one of its accounts, albeit one not physically located in New York. The claimants to the money in Amman apparently are plaintiff and his father, both of whom have Brooklyn addresses, and since the bank is not asserting any direct interest in that money and appears to be merely a stakeholder, its motives for objecting to the injunction plaintiff seeks are not readily apparent. In any event, the equities are in plaintiffs favor, and, concerning the merits, defendant’s concession that the purported power of attorney under which the money was transferred contained an invalid notarial certification is compelling. Concur—Milonas, J. P., Rosenberger, Wallach and Nardelli, JJ.